NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3629
                                       ___________

                           ELIZABETH LIGGON-REDDING,
                                                 Appellant

                                             v.

                VIRTUA VOORHEES; JANE DOE NURSE; LOIS
             WOODCOCK; MARY EADLINE; SOCIAL WORKERS, et al.
                   ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 1-14-cv-03139)
                     District Judge: Honorable Jerome B. Simandle
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 18, 2015

             Before: AMBRO, VANASKIE and SLOVITER, Circuit Judges

                             (Opinion filed March 19, 2015)
                                     ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Elizabeth Liggon-Reading is a frequent pro se litigant. In this case, she filed suit

pro se against the Virtua Voorhees hospital in Voorhees, New Jersey, and several of its

apparent employees. In her complaint, Liggon-Redding alleged that defendants

committed medical malpractice by failing to diagnose a blocked artery in her heart, which

required her to return to the hospital and receive intensive care for approximately two

weeks. Liggon-Redding also appeared to allege that defendants discharged her to her

home, instead of to a rehabilitation facility as directed by a doctor, and that a nurse

ultimately “threw her out” and threatened to have her arrested for trespassing. Liggon-

Redding claimed that defendants mistreated her because she is African-American.

       The District Court granted Liggon-Redding leave to proceed in forma pauperis

then dismissed her complaint without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii)

because, inter alia, she failed to state plausible claims for relief under the Civil Rights Act

of 1964 or for professional negligence under New Jersey law. In particular, the District

Court concluded that Liggon-Redding pleaded only conclusory assertions of racial

discrimination and negligence and failed to plead any facts suggesting plausible claims.

       Liggon-Redding later moved for leave to file an amended complaint, which

attached a proposed amended complaint, and for appointment of counsel. Liggon-

Redding’s proposed amended complaint did not cure the deficiencies identified in the




                                              2
District Court’s initial opinion, so the District Court denied her proposed amendment as

futile, denied appointment of counsel, and dismissed her complaint with prejudice.

Liggon-Redding appeals, and we have jurisdiction under 28 U.S.C. § 1291.1

       We will affirm. We agree with the District Court that, for the reasons that it

thoroughly and adequately explained, Liggon-Redding’s complaint does not state a

plausible claim for relief and that her proposed amended complaint does not cure those

deficiencies. Liggon-Redding pleaded little more than conclusory assertions that do not

state a plausible claim for either discrimination or malpractice, and her brief on appeal

does little more than repeat those conclusory assertions. She argues, for example, that the

District Court “insisted that Failure to Diagnose was Not Malpractice, when it was and

is.” (Appellant’s Br. at 2.) The District Court, however, properly concluded only that

Liggon-Redding pleaded nothing suggesting that the alleged failure to diagnose

constituted malpractice in this case. Liggon-Redding also asserts that the District Judge

was biased against her, but she has provided no support for that assertion and we discern

none. Finally, because Liggon-Redding’s filings do not suggest that her claims have

potential merit, the District Court acted within its discretion in denying her motion for

appointment of counsel on that basis. See Tabron, 6 F.3d at 155.


1
  Our review of a dismissal for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii)
is plenary. See Lazaridis v. Wehmer, 591 F.3d 666, 670 (3d Cir. 2010) (per curiam). We
review for abuse of discretion both the District Court’s denial of leave to amend, see
Budhun v. Reading Hosp. & Med. Ctr., 765 F.3d 245, 259 (3d Cir. 2014), and its denial
of a motion for counsel, see Tabron v. Grace, 6 F.3d 147, 157-58 (3d Cir. 1993).

                                             3
      For these reasons, we will affirm the judgment of the District Court.2




2
 In reviewing Liggon-Redding’s initial complaint, the District Court declined to consider
documents attached thereto. Documents attached to a complaint may properly be
considered at the pleading stage, see Huertas v. Galaxy Asset Mgmt., 641 F.3d 28, 32 (3d
Cir. 2011), but the District Court’s refusal to consider them was harmless because we
have done so and they do not provide further support for Liggon-Redding’s claims.
                                               4